Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumberger et al (2016/0378939)

In regards to claim 1, Baumberger teaches a method of assisting operation of a medical device using a sensing arrangement capable of detecting physical movement by a user, the method comprising (abstract): 
	detecting (fig. 1 (160/165)), by a control system associated with the medical device (fig. 1 (104)), (fig. 1 (160/165)),
	a configuration procedure performed by the user in response to output of the 
sensing arrangement indicative of one or more gestures [0038] with respect to the 
medical device by the user (fig. 2 (201-204));  
	determining, by the control system, a current state of the user within the configuration procedure based at least in part on the one or more gestures with respect 
	providing, by the control system, a graphical user interface display [0080] on a client device comprising guidance information influenced by the current state within the configuration procedure.[0081-0085] 
[0082] In certain embodiments, the control interprets the user input received by first sensor 160 and additional sensor(s) 165 according to the data displayed on display 140 and transmits a command to the display 140 or to a medical device 130 or an additional medical device.  In this way, the control 104 is able to control the workflow of the medical procedure, which drives the information able to be displayed on the at least one display monitor.  The control 104 interprets the user intent based on its current context (e.g., current workflow step, screen content, etc.) and translates it into an appropriate command, which affects the content shown on the display 140.




 

In regards to claim 9, Baumberger teaches at least one non-transitory computer readable medium having stored thereon program code instructions that are configurable to cause at least one processor to perform a method comprising (abstract):
		detecting a configuration procedure performed by a user with respect to a medical device in response to output of a sensing arrangement indicative of one or more gestures with respect to the medical device by the user, wherein the sensing arrangement is capable of detecting physical movement by the user;  (fig. 1 (104)), (fig. 1 (160/165)),

	and providing a graphical user interface display comprising guidance 
information influenced by the current state within the configuration procedure .[0081-0085].


5.	In regards to claim 2, Baumberger teaches method of claim 1, further comprising determining guidance content for performing a current task of the defined sequence of tasks following the current state of the user based at least in part on a difficulty metric associated with the current task, wherein the guidance information comprises the guidance content [0096-0098, 117-121]. 
In regards to claim 3, Baumberger teaches method of claim 2, further comprising: detecting performance of the current task in response to a subsequent output of the sensing arrangement indicative of one or more subsequent gestures with respect to the medical device by the user; (fig. 2 (continue medical procedure and 203))  and in response to performance of the current task, dynamically updating the graphical user interface display to provide second guidance content for performing a subsequent task of the defined sequence of tasks following the current task [0105-107, 117-121]. 
In regards to claim 4, Baumberger teaches method of claim 3, further comprising determining the second guidance content for performing the subsequent task based at  [0105-107, 117-121] (fig. 4 (404-406)) 
In regards to claim 5, Baumberger teaches method of claim 1, further comprising determining a personalized score for performing the configuration procedure based on historical procedural gesture data associated with the user, wherein the guidance information is influenced by the personalized score associated with the user. [0086-0089].
In regards to claim 6, Baumberger teaches method of claim 5, further comprising determining guidance content for an advanced feature associated with the configuration procedure for the medical device when the personalized score indicates an experienced user, wherein the guidance information comprises the guidance content for the advanced feature  [132] nurse vs surgeon.
In regards to claim 10, Baumberger teaches at least one non-transitory computer readable medium of claim 9, wherein the method further comprises determining guidance content for performing a current task of the defined sequence of tasks following the current state of the user based at least in part on a difficulty metric associated with the current task, wherein the guidance information comprises the guidance content. [0096-0098, 117-121].
In regards to claim 11, Baumberger teaches at least one non-transitory computer readable medium of claim 10, wherein the method further comprises: detecting  (fig. 2 (continue medical procedure and 203))  [0105-107, 117-121] (fig. 4 (404-406))
In regards to claim 12, Baumberger teaches at least one non-transitory computer readable medium of claim 11, wherein the method further comprises determining the second guidance content for performing the subsequent task based at least in part on a second difficulty metric associated with the subsequent task, wherein a second amount 
of the second guidance content varies from a first amount of the guidance content in a manner corresponding to a relationship between the second difficulty metric associated with the subsequent task and the difficulty metric associated with the subsequent task. [0105-107, 117-121] (fig. 4 (404-406)
In regards to claim 13, Baumberger teaches at least one non-transitory computer readable medium of claim 9, wherein the method further comprises determining a personalized score for performing the configuration procedure based on historical procedural gesture data associated with the user, wherein the guidance information is influenced by the personalized score associated with the user.  [0086-0089].
In regards to claim 14, Baumberger teaches at least one non-transitory computer readable medium of claim 13, wherein the method further comprises determining guidance content for an advanced feature associated with the configuration procedure  [132] nurse vs surgeon.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumberger in view of Despa et al (2015/0126963) hereinafter, Despa.


In regards to claim 16, Baumberger teaches system comprising: 
	a medical device (fig. 2 (201)) 
	Baumberger fails to teach a medical device that regulates delivery of fluid to a patient;  
	However, Baumberger teaches a medical device that regulates delivery of fluid to a patient (fig. 1 (100)) (fig. 2 (202-220));  
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Baumberger to further include an injection event as taught by Despa in order to provide injections which in customizable and improved interface [011]
	Therefore, Baumberger in view of Despa teaches:

	at least one controller that controls operation of the medical device, the at least one controller configured to: detect a configuration procedure performed by the patient in response to the gesture data indicative of one or more procedural gestures with respect to the medical device by the patient;  (fig. 2 (201-204)); [0038-0046] Baumberger
	determine a current state of the patient within the configuration procedure based at least in part on the one or more procedural gestures with respect to the medical device relative to a sequence of gestures corresponding to a defined sequence of tasks for the configuration procedure; (fig. 2 (205)) Baumberger;   and 
provide a graphical user interface display comprising guidance information influenced by the current state within the configuration procedure. .[0081-0085] Baumberger;   

 
In regards to claim 8, Baumberger fails to teach an injection event. 
	However, Despa teaches an injection event [0066-0070] (fig. 2a (202-220))
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Baumberger to further include an injection event as taught by Despa in order to provide injections which in customizable and improved interface [011]
 	 Therefore, Baumberger in view of Despa teaches the method of claim 1, wherein when the configuration procedure corresponds to a gestured injection event, providing the graphical user interface display comprises automatically generating the graphical user interface (fig. 2b -2f (today) ,3ml [116-117]) Despa within a patient care application at the client device that prompts the user to input an amount of insulin (fig. 

In regards to claim 17, Baumberger in view of Despa teaches the system of claim 16, wherein the at least one controller is configured to determine guidance content for performing a current task of the defined sequence of tasks following the current state of the patient based at least in part on a difficulty metric associated with the current task, wherein the guidance information comprises the guidance content. [0096-0098, 117-121]. Baumberger
7.	In regards to claim 18, Baumberger in view of Despa teaches system of claim 17, wherein the at least one controller is configured to: detect performance of the current task in response to one or more subsequent gestures with respect to the medical device by the patient;  and in response to performance of the current task, dynamically update the graphical user interface display to provide second guidance content for performing a subsequent task of the defined sequence of tasks following the current task. [0105-107, 117-121]. Baumberger
In regards to claim 19, Baumberger in view of Despa teaches system of claim 18, wherein the at least one controller is configured to determine the second guidance content for performing the subsequent task based at least in part on a second difficulty metric associated with the subsequent task, wherein a second amount of the second guidance content varies from a first amount of the guidance content in a manner corresponding to a relationship between the second difficulty metric associated with the 
 Baumberger
In regards to claim 20, Baumberger in view of Despa teaches system of claim 16, wherein the at least one controller is configured to determine a personalized score for performing the configuration procedure based on historical gesture data associated with the patient, wherein the guidance information is influenced by the personalized score associated with the patient. [0086-0089]. Baumberger
 
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumberger in view of Taskinen et al (2012/0019369) hereinafter, Taskinen

In regards to claim 7, Baumberger fails to teach method of claim 5, wherein the guidance information comprises detailed guidance content for performing a current task of the defined sequence of tasks following the current state of the user when the personalized score indicates an inexperienced user.
	Baumberger teaches wherein the guidance information comprises detailed 
guidance content for performing a current task of the defined sequence of tasks 
following the current state of the user when the personalized score indicates 
an inexperienced user.[0048]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Baumberger in wherein the guidance information comprises detailed guidance content for performing a current task of the defined sequence of tasks following the current state of the user when the personalized score indicates an inexperienced user as taught by Taskinen

In regards to claim 15, see rational of claim 7, Baumberger in view of Taskinen teaches the at least one non-transitory computer readable medium of claim 13, wherein the guidance information comprises detailed guidance content for performing a current task of the defined sequence of tasks following the current state of the user when the personalized score indicates an inexperienced user. [0048].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GRANT SITTA/Primary Examiner, Art Unit 2694